Citation Nr: 1604198	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-14 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation for status post lumbar surgery with resultant lumbar spine fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara B. Harris, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1978 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction is now with the RO in Pittsburgh, Pennsylvania.

A Board decision in November 2014 denied an increased rating for the Veteran's status post lumbar surgery with resultant lumbar spine fracture.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Board denied the Veteran's claim of entitlement to an increased rating in excess of 20 percent for the service-connected status post lumbar surgery with resultant lumbar spine fracture.  The Veteran was denied an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237, because there was no evidence of forward flexion of the Veteran's lumbar spine being limited to 30 degrees or less, nor has there been favorable ankylosis of the entire thoracolumbar spine.

The JMR notes that "note (5) of the General Rating Formula for the spine under 38 C.F.R. § 4.71a indicates that the definition of favorable ankylosis includes the situation of the thoracolumbar spine being fixed in extension.  Here, Appellant has a spine extension of 0."  Because the Veteran was noted to have "associated neurological impairment and bladder problems," the JMR indicated that the Board did not adequately discuss the presence or non-presence of ankylosis.

The Board based the prior decision on a March 2011 examination.  Since the Board's November 2014 decision, the Veteran submitted a report from Dr. M.M.M. dated in November 2015.  Dr. M.M.M. indicates that the Veteran's flexion is limited to 10 degrees.  The report is not accompanied by an examination report or any rationale.  Therefore, the short memorandum does not provide enough evidence to grant a higher rating.  Therefore, a remand is necessary to afford the Veteran a new VA examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected status post lumbar surgery with resultant lumbar spine fracture.  The claims folder and all pertinent records should be made available to the examiner for review.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the low back condition.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.
The examiner should comment on the memorandum from Dr. M.M.M. dated in November 2015.  The examiner should also address whether the Veteran has ankylosis of the spine or any impairment that is comparable to ankylosis.  

2.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


